Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1069
                        Lower Tribunal No. 18-8374
                           ________________


                 Griffin Windows and Doors, LLC,
                                 Petitioner,

                                     vs.

                             John Pomeroy,
                                Respondent.



     A Case of Original Jurisdiction – Mandamus.

      Taylor Espino Vega, PLLC, and Daniel R. Vega and Vanessa A. Van
Cleaf, for petitioner.

     Montalto Legal, LLC, and Stephen Montalto, for respondent.


Before LOGUE, HENDON, and GORDO, JJ.

     HENDON, J.

     The defendant below, Griffin Windows and Doors, LLC (“Griffin
Windows”), petitions this Court for a writ of mandamus to compel the trial

court to conduct an evidentiary hearing to determine the amount of

attorney’s fees and costs awardable to Griffin Windows pursuant to section

768.79, Florida Statutes (2021), and Florida Rule of Civil Procedure 1.442,

and to enter a final order following the evidentiary hearing. We grant the

petition.

      Pomeroy filed suit against Griffin Windows. Griffin Windows served a

Proposal for Settlement/Offer of Judgment to Pomeroy pursuant to rule

1.442 and section 768.79.       Pomeroy did not accept Griffin Windows’

proposal for settlement. Thereafter, the trial court entered a final judgment

of no liability in favor of Griffin Windows, reserving jurisdiction to determine

if Griffin Windows is entitled to an award of attorney’s fee and costs.

Pomeroy appealed the final judgment and the denial of his motion for

rehearing.

      In the lower tribunal, Griffin Windows filed a motion for entitlement to

attorney’s fees and costs pursuant to section 768.69 and rule 1.442. At the

hearing on the motion for entitlement, the trial court noted that Pomeroy

had appealed the final judgment, stating: “So I don’t want to grant your

motion for fees, and then have a fee hearing, and go through all that and all

the work that’s got to be put into it, and then it gets reversed on appeal.”


                                       2
Griffin Windows’ counsel requested that the trial court go forward with a fee

hearing, and if Pomeroy would like to appeal the final order awarding fees,

then he would have to first post a supersedeas bond. After noting that a

fee hearing would take three to four hours, the trial court ruled that it was

granting entitlement to fees and reserving as to the amount of fees pending

this Court’s disposal of the appeal filed by Pomeroy of the final judgment.

Pomeroy’s counsel stated that he did not object. 1 Thereafter, the trial court

entered a written order consistent with its oral ruling.

      Griffin Windows then filed a “Motion for Reconsideration of Ruling to

Abate Conducting an Evidentiary Hearing to Determine the Amount of

Attorney’s Fees and Costs Until the Appeal is Concluded” (“Motion for

Reconsideration”). Griffin Windows argued, among other things, that

pursuant to section 768.79, it is entitled to an award of fees and costs, and

Pomeroy’s appeal of the final judgment did not divest the trial court of

jurisdiction to enter an order determining the amount of attorney’s fees and

costs to award to Griffin Windows pursuant to section 768.79. Further,

although an attorney’s fees and cost judgment may be become moot if the

final judgment is reversed on appeal, the trial court nonetheless has a


1
  Pomeroy’s counsel stated: “Your Honor, at this point I have no objection
to granting their entitlement pending the appeal. But reserving as to the
amount once the appeal has been decided.”

                                       3
ministerial statutory duty to act. Griffin Windows requested that the trial

court reconsider its previous decision and to schedule an evidentiary

hearing to determine the amount of fees and costs. Following a hearing,

the trial court denied Griffin Windows’ motion for reconsideration. Griffin

Windows’ petition for writ of mandamus followed.

     “To be entitled to mandamus relief, the petitioner must demonstrate a

clear legal right to the performance of a ministerial duty.” Wells v. Castro,

117 So. 3d 1233, 1236 (Fla. 3d DCA 2013); see also SR Acquisitions—Fla.

City, LLC v. San Remo Homes at Fla. City, LLC, 78 So. 3d 636, 638 (Fla.

3d DCA 2011) (“It is well settled that mandamus will lie where the petitioner

has a clear legal right to the performance of the particular duty sought and

that he has no other legal method for obtaining relief.”) (quoting Caldwell v.

Est. of McDowell, 507 So. 2d 607, 608 (Fla. 1987)). “A ministerial duty is

one where there is no room for the exercise of discretion, and the

performance being required is directed by law.” Wells, 117 So. 3d at 1236

(internal quotation marks omitted). Further, “[a] writ of mandamus may

issue to require a timely ruling on a matter pending before a lower tribunal.”

Id. If an appellate court issues a writ of mandamus, it merely “directs the

trial court to take action, but does not decide the merits.” SR Acquisitions,

78 So. 3d at 638.


                                      4
     Here, after the final judgment of no liability was entered in favor of

Griffin Windows, Griffin Windows filed a timely motion for entitlement to

attorney’s fees and costs pursuant to the offer of judgment statute, section

768.79, and the corresponding procedural rule, rule 1.442. Section 768.79

provides:

     (1) In any civil action for damages filed in the courts of this
     state, if a defendant files an offer of judgment which is not
     accepted by the plaintiff within 30 days, the defendant shall be
     entitled to recover reasonable costs and attorney's fees
     incurred by her or him . . . from the date of filing of the offer if
     the judgment is one of no liability . . . .

(emphasis added). The trial court conducted a hearing on Griffin Windows’

motion for entitlement to attorney’s fees and costs, during which Pomeroy’s

counsel conceded that Griffin Windows was entitled to an award of

attorney’s fees and costs under the relevant statute.         The trial court,

however, ruled that it would not conduct the necessary evidentiary hearing

to determine the amount of the award of attorney’s fees and costs until this

Court disposes of Pomeroy’s appeal of the final judgment of no liability

entered in favor of Griffin Windows. Based on the relevant statute and the

trial court’s refusal to conduct a hearing as to the amount of fees and costs

to award to Griffin Windows, mandamus relief is appropriate because “[a]

writ of mandamus may issue to require a timely ruling on a matter pending

before a lower tribunal.” Wells, 117 So. 3d at 1236. Accordingly, we grant

                                      5
the petition for writ of mandamus and order the trial court to conduct an

evidentiary hearing to address the amount of attorney’s fees and costs

awardable to Griffin Windows pursuant to section 768.79 and rule 1.442,

and to enter a final order following the evidentiary hearing.

      Petition granted.




                                      6